Citation Nr: 1729240	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  11-05 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a right knee disorder.

2. Whether new and material evidence has been received to reopen a claim of service connection for a right ankle disorder.

3. Entitlement to service connection for a bilateral hip disorder, to include as secondary to the right knee disorder and/or right ankle disorder.

4. Entitlement to service connection for a right knee disorder. 

5. Entitlement to service connection for a right ankle disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reopened the previously denied right knee claim, and denied the rest of the issues on appeal.  The Veteran then perfected timely appeals of these issues.

In December 2010, the Veteran was afforded his requested hearing before a Decision Review Officer (DRO) at the local RO in St. Petersburg, Florida.  In September 2011, the Veteran was afforded his requested Board Central Office hearing before the undersigned in Washington, DC.  Copies of the hearing transcripts have been associated with the electronic claims file.

This appeal was previously before the Board in February 2014, at which time it was remanded for additional development.  

In an August 2016 decision, the Board declined to reopen the claims of entitlement to service connection for a right ankle disorder and a right knee disorder and denied the claim of entitlement to service connection for a bilateral hip disorder. 


Thereafter, the Veteran appealed the August 2016 decision in its entirety to the United States Court of Appeals for Veterans Claims (Court).  In a May 2017 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran's representative (the parties) moved the Court to vacate the August 2016 decision.  The Court granted the JMR in a May 2017 Order.  The case was then returned to the Board for further review.

The issues of entitlement to service connection for a right knee disorder, a right ankle disorder, and a bilateral hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed August 2004 rating decision, the RO denied a claim of entitlement to service connection for a right knee disorder and a right ankle disorder. 

2. Evidence received since the August 2004 decision that denied service connection for a right knee disorder and a right ankle disorder is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1. The August 2004 rating decision denying service connection for right knee disorder and a right ankle disorder is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.105 (a), 3.156(b)(c) (2016).

2. New and material evidence has been received, and the Veteran's claims of service connection for a right knee disorder and a right ankle disorder are reopened. 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material - Applicable Law and Regulations

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Right Knee and Right Ankle Disorders 

The Veteran initially filed claims for service connection for right knee disorder and a right ankle disorder in March 2004.  

With respect to the right knee, at the time of the adjudication of the Veteran's claim in an August 2004 rating decision the evidence consisted of the Veteran's March 2004 claim for service connection in which he alleged an in-service knee injury; service treatment records reflecting a history of a right knee injury and "old" bilateral Osgood Schlatter disease on entry; and outpatient treatment records showing a diagnosis of degenerative joint disease in the right knee.  A February 2004 VA outpatient treatment record noted that the Veteran presented for establishment of care with the clinic.  He indicated that his major area of concern was his chronic right hip and right knee pain which had been present for the past eight years.  The record also showed that the Veteran's original claim for compensation benefits was filed in June 1974 for a condition (hemorrhoids) other than right knee and right ankle disorder.

The August 2004 rating decision denied and continued the denial of the knee claim on the basis that there was no showing of any in-service incurrence.  The Veteran was notified of the decision on September 2, 2004.  He had until September 2, 2005 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until July 31, 2009, almost 4 years after the deadline. Therefore, the August 2004 rating decision became final. 

With respect to the right ankle, at the time of the adjudication of the Veteran's claim in an August 2004 rating decision the evidence consisted of the Veteran's March 2004 claim for service connection in which he alleged an in-service ankle injury and service treatment records showing complaints of swollen or painful joints at separation.  
The August 2004 rating decision denied and continued the denial of that claim on the basis that there was no showing of any in-service incurrence.  The Veteran was notified of the decision on September 2, 2004.  He had until September 2, 2005 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until July 31, 2009, almost 4 years after the deadline. Therefore, the August 2004 rating decision became final.

Since the August 2004 rating decision was finalized, evidence added to the record includes the Veteran's September 2011 Board and December 2010 DRO hearing testimony.  In the May 2017 JMR the parties claimed that, in the context of denying to reopen the Veteran's claims, the Board failed to consider the Veteran's statements concerning knee and ankle symptomatology during and since service.  

The Veteran's hearing testimony is presumed credible only for the purpose of establishing whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. at 513.  Accordingly, the issues of entitlement to service connection for a right ankle disorder and a right knee disorder are reopened. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right ankle disorder is reopened; the appeal to this extent only is granted.

New and material evidence having been received, the claim of entitlement to service connection for a right knee disorder is reopened; the appeal to this extent only is granted.


REMAND

With respect to the claims pertaining to the right knee and bilateral hips, the May 2017 JMR found that the Board had not ensured substantial compliance with its February 2014 remand directives.  Specifically, the Board's remand instructions were clear that all record development was to be completed before a new opinion as to the etiology of the Veteran's bilateral hip and right knee disability was rendered.  Despite these instructions, the Veteran's Social Security Administration (SSA) records and Kirk Army Hospital records were not received until April 16, 2014, and April 25, 2014, respectively -  i.e., after VA conducted the relevant April 10, 2014, follow-up examination as to the bilateral hip and right knee disorders.  Because the required record development was not completed as instructed before VA issued the April 2014 addendum medical opinion, the JMR deemed the Board's remand directives were not substantially complied with.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion to the April 2014 VA opinion regarding the nature and etiology of the Veteran's claimed right knee disorder and bilateral hip disorder.  The file must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of the file in the report generated.  

In light of all evidence added to the file since the April 2014 VA opinion, particularly SSA records and records from Kirk Army Hospital, is there a basis for a change in the prior opinion rendered?  Please explain why or why not. 

2. Then, readjudicate the claims on appeal.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


